Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/15/2021 with regard to claims 18 and 19-20 have been fully considered but they are not persuasive. 
Regarding Claim 18, Applicant in page 8 of the Remarks argues that Han does not disclose that a first distance of the first epitaxial feature extending under the first gate spacer is larger than a second distance of the second epitaxial feature extending under the second gate spacer.
Examiner notes that all the sidewalls that are around the first feature and the second feature can be interpreted as the sidewalls which can be any different sidewalls and therefore a first distance of the first feature (51/52) extending under one or multiple sidewalls (12 and 27 next to it in fig.7) is larger than the second distance of second feature extending (53/54) under one of the sidewalls (for instance 44). The claim is not limiting the number of first or second sidewalls or even the materials and therefore it is a broad limitation which can be rejected as described.
Regarding Claim 19, applicant argues the combination of reference Then with Han and Wong not being valid because Then is teaching RF device on an III-IV semiconductor column and Han teaching two IV columns. 
Examiner notes that the material of the columns are not being claimed and those materials are much known in the art and are used interchangeably anyways.


Applicant's further arguments for claims -17, have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1-17 necessitated the shift in new grounds of rejection detailed above in section below. The shift in grounds of rejection renders Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20180144990 A1; hereinafter Han) in view of Wong et al. (US 20190115426 A1; hereinafter Wong).
Regarding Claim 1, Han (Figs.1-7; specifically Fig.7) discloses a semiconductor device, comprising: a substrate (20; [0051]); 
a first fin (23; [0051]) extending from the substrate (20); 
a first gate structure (25; fig.3) over the substrate (20) and engaging the first fin (23);

a second fin (22) extending from the substrate (20);
a second gate structure (29; [0053]) over the substrate (20) and engaging the second fin (22); and 
a second feature (53/54; [0054]) partially embedded in the second fin (22) and raised above a top surface of the second fin (raised above the top surface of 22), wherein a first depth of the first feature (depth of 51/52) embedded into the first fin (23) is smaller than a second depth of the second feature (depth of 53/54) embedded into the second fin (22; see Figure below).  
Han is silence about the first and second features 51/52 and 53/54 to be made of epitaxial material.
Wong (Fig.7; [0029]) in a related art discloses a finfet device having source and drain features made of epitaxial material.
Therefore it would have been obvious in the art before the filling of the application to use the teaching of Wong and combine it with Han to have source and drain features made of epitaxial material which results in a reduced facet formation in the device (Wong [0014]).
Han in view Wong do not particularly disclose wherein the first transistor is a logic transistor and the second transistor is a radio frequency (RF) transistor.  
Then (Fig.2M) in a related art discloses an integrated FinFet structure comprising a first transistor being a logic transistor (CMOS Region) and the second transistor being a radio frequency (RF) transistor (RF Switch).  

----
    PNG
    media_image1.png
    655
    694
    media_image1.png
    Greyscale

Regarding Claim 2, Han in view of Wong as applied to claim 1, Han in view of Wong disclose the claimed invention except for a ratio of the first depth to the second depth to be in a range from 1:1.2 to 1:1.8. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have depth ratios as recited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 3, Han in view of Wong as applied to claim 1, Han (Fig.5-7) in view of Wong discloses wherein a volume of a portion of the first feature (51/52) above the top surface of the first fin (23) is larger than a volume of a portion of the second feature (53/54) above the top surface of the second fin (22; as shown in Figs.5-7 most of 51/52 is above the top surface of 23 and least of 53/54 is above the top surface of 22; also 53/54 have a tapered shape above the top surface which makes their top volume less than 51/52).  
Regarding Claim 4, Han in view of Wong as applied to claim 1, Han (Fig.7) discloses wherein a first distance between the first feature and the first gate structure along the first fin lengthwise direction (horizontal distance between 51/52 and gate) is smaller than4813-3386-9734 v.122TSMC No. 20171715US02 / Attorney Docket No. 24061.3647US02 a second distance between the second feature and the second gate structure along the second fin lengthwise direction (horizontal distance between 53/54 and the gate; see X1 and X2 in figure below)
Regarding Claim 5, Han in view of Wong as applied to claim 4, Han in view of Wong disclose the claimed invention except for a ratio of the first distance to the second distance is in a range from 1:1.2 to 1:3.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have depth ratios as recited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 6, Han in view of Wong as applied to claim 5, Han in view of Wong disclose the claimed invention except for a ratio of the first distance to the second distance is in a range from 1:2 to 1:3.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have depth ratios as recited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding Claim 7, Han in view of Wong as applied to claim 4, Han (Fig.7) discloses wherein the first fin (23) lengthwise direction and the second fin (22) lengthwise direction are the same (Fig.7 shows that both fins are equal).  
Regarding Claim 8, Han in view of Wong as applied to claim 4, Han in view of Wong disclose the claimed invention except for the first fin lengthwise direction and the second fin lengthwise direction to be different. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have length as recited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding Claim 9, Han in view of Wong as applied to claim 1, Han in view of Wong discloses the claimed invention except for the second epitaxial feature being In re Aller, 105 USPQ 233.  
Regarding Claim 10, Han in view of Wong as applied to claim 1, Wong ([0014, [0029]]) discloses that the epitaxial feature is made of wherein both the first and second epitaxial features include germanium.
Han in view of Wong discloses the claimed invention except for the second epitaxial feature has a higher germanium concentration than the first epitaxial feature.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have any desired doping concentrations since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.  

Regarding Claim 11, Han in view of Wong as applied to claim 10, Wong ([0014, [0029]]) discloses that the epitaxial feature is made of wherein both the first and second epitaxial features include silicon germanium.
Han in view of Wong discloses the claimed invention except for the second epitaxial feature has a higher silicon germanium concentration than the first epitaxial feature.  
In re Aller, 105 USPQ 233.  

Regarding Claim 12, Han (Figs.1-7; specifically Fig.7) discloses a semiconductor device, comprising: a substrate (20) with a first region (left) and a second (right) region;
first and second fins (23 and 22) over the first and second regions, respectively; first and second gate structures (30/40; fig.4) engaging the first and second fins (23 and 22), respectively; 
first and second gate spacers (34/27; 44/43; [0053]) over sidewalls of the first and second gate structures (30/40), respectively; 
a first feature (51/52) at least partially embedded in the first fin (23) and proximate the first gate structure (30); and 
a second feature (53/54) at least partially embedded in the second fin (22) and proximate the second gate structure (40), wherein a first distance that is a shortest distance between the first  feature and the first gate structure along the first fin lengthwise direction (horizontal distance between 51/52 and gate) is smaller than 4813-3386-9734 v.122TSMC No. 20171715US02 / Attorney Docket No. 24061.3647US02 a second distance that is the shortest distance between the second feature and the second gate structure along the second fin lengthwise direction (horizontal distance between 53/54 and the gate; see X1 and X2 in figure below; as can be seen the first 
Han is silence about the first and second features 51/52 and 53/54 to be made of epitaxial material.
Wong (Fig.7; [0029]) in a related art discloses a finfet device having source and drain features made of epitaxial material.
Therefore it would have been obvious in the art before the filling of the application to use the teaching of Wong and combine it with Han to have source and drain features made of epitaxial material which results in a reduced facet formation in the device (Wong [0014]).


    PNG
    media_image2.png
    671
    710
    media_image2.png
    Greyscale

Regarding Claim 13, Han in view of Wong as applied to claim 12, Han in view of Wong disclose the claimed invention except for a ratio of the first distance to the second distance to be in a range from 1:1.2 to 1:1.3. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have depth ratios as recited in the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233. 

Regarding Claim 14, Han in view of Wong as applied to claim 12, Han (Fig.5-7) in view of Wong discloses wherein a portion of the first feature (51/52) above the first fin (23) has a larger volume than a portion of the second feature (53/54) above the second fin (22; as shown in Figs.5-7 most of 51/52 is above the top surface of 23 and least of 53/54 is above the top surface of 22; also 53/54 have a tapered shape above the top surface which makes their top volume less than 51/52).  

Regarding Claim 15, Han in view of Wong as applied to claim 12, Han (Fig.5-7) in view of Wong discloses wherein the first feature (51/52) extends under the first gate spacer (33/27) for a third distance along the first fin lengthwise direction (horizontal direction) and the second feature (53/54) extends under the second gate spacer (44/ 43 on top of the features) for a fourth distance (horizontal direction) along the second fin lengthwise direction, and the third distance is greater than the fourth distance (the horizontal part of 27 on top of 51/52 is bigger than the horizontal part of 43 on top of 53/54; see fig.5).  
Regarding Claim 16, Han in view of Wong as applied to claim 12, Han (Fig.5-7) in view of Wong discloses wherein the first gate spacer (33/27) includes a first main spacer (L-shaped 27 on top of 51/52) and a first seal spacer (33), the second gate spacer (44/43) includes a second main spacer (L-shaped 43 on top of 53/54) and a second seal spacer (44), the first feature (51/52) fully extends under the first main 
Regarding Claim 17, Han in view of Wong as applied to claim 12, Han ([0054]) discloses wherein the first and the second features both include n-type doped silicon or both include p-type doped.
Wong ([0054], [0014], [0029]]) discloses that the epitaxial feature is made of silicon germanium.
Han in view of Wong discloses the claimed invention except for teaching that the second epitaxial feature includes a higher concentration of dopants than the first epitaxial feature.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have any desired doping concentrations since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.  

Regarding Claim 18, Han (Figs. 1-7; specifically Fig.5-7) discloses a semiconductor device, comprising: a first transistor (left transistor) in a first region (left region), wherein the first transistor includes: a first fin (23);
4813-3386-9734 v.123TSMC No. 20171715US02 / Attorney Docket No. 24061.3647US02a first gate structure (25; fig.3) engaging the first fin (23); 
a first gate spacer (34/27) over sidewalls of the first gate structure (25); and
a first feature (51/52) grown over the first fin (23); and 

a second fin (22);
a second gate structure (29) engaging the second fin (22); 
a second gate spacer (44/43) over sidewalls of the second gate structure (29); and 
a second feature (53/54) grown over the second fin (22), wherein: a first distance of the first feature (51/52) extending under the first gate spacer (34/27) is larger than a second distance of the second feature (53/54) extending under the second gate spacer (the horizontal part of 27 on top of 51/52 is bigger than the horizontal part of 43 on top of 53/54; see fig.5), and 
Han (Fig.5-7) discloses wherein a volume of a portion of the first feature (51/52) above the first fin (23) is larger than a volume of a portion of the second feature (53/54) above the second fin (22; as shown in Figs.5-7 most of 51/52 is above the top surface of 23 and least of 53/54 is above the top surface of 22; also 53/54 have a tapered shape above the top surface which makes their top volume less than 51/52).  
Han is silence about the first and second features 51/52 and 53/54 to be made of epitaxial material.
Wong (Fig.7; [0029]) in a related art discloses a finfet device having source and drain features made of epitaxial material.
Therefore it would have been obvious in the art before the filling of the application to use the teaching of Wong and combine it with Han to have source and 


Regarding Claim 20, Han in view of Wong as applied to claim 18, Han (Fig.7) discloses wherein a depth of the first feature (51/52) into the first fin (23) is smaller than a depth of the second feature (53/54) into the second fin (22).

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Wong in view of Then et al. (US 20180331156 A1; hereinafter Then).

Regarding Claim 19, Han in view of Wong as applied to claim 18, Han in view Wong do not particularly disclose wherein the first transistor is a logic transistor and the second transistor is a radio frequency (RF) transistor.  
Then (Fig.2M) in a related art discloses an integrated FinFet structure comprising a first transistor being a logic transistor (CMOS Region) and the second transistor being a radio frequency (RF) transistor (RF Switch).  
Therefore it would have been obvious to substitute one of Han’s device with RF device of Then since RF switches have the advantage of small transistor width, high output power handling and good isolation during OFF state (Then [0015]).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898                                                                                                                                                                                                        
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 15, 2022